17-2065
Edrei v. Bratton


      17‐2065 
      Edrei v. Bratton 

                               UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                        _______________ 

                                           August Term, 2017 

                      (Argued: March 27, 2018               Decided: June 13, 2018) 

                                          Docket No. 17‐2065 
                                           _______________ 

              ANIKA EDREI, SHAY HORSE, JAMES CRAVEN, KEEGAN STEPHAN, MICHAEL 
                              NUSBAUM, and ALEXANDER APPEL, 

                                           Plaintiffs‐Appellees, 

                                                  – v. –

           LIEUTENANT JOHN MAGUIRE, individually and in his official capacity, OFFICER 
              MIKE POLETTO, individually and in his official capacity, Shield No. 3762.  

                                         Defendants‐Appellants, 

       WILLIAM JOSEPH BRATTON, New York Police Department (NYPD) Commissioner, 
                                 CITY OF NEW YORK. 

                                              Defendants.* 
                                            _______________ 




      *   The Clerk of Court is directed to amend the official caption to conform to the above.
 

B e f o r e: 
        
             KATZMANN, Chief Judge, WALKER, and POOLER, Circuit Judges. 
                                            
                                   _______________ 
        
       Plaintiffs, six individuals who participated in and observed protests in 
Manhattan on the night of December 4–5, 2014, sued Lieutenant John Maguire 
and Officer Mike Poletto (“defendants”) of the New York Police Department 
under 42 U.S.C. § 1983. The complaint alleges, among other things, that 
defendants violated plaintiffs’ Fourteenth Amendment right against excessive 
force when they used a long‐range acoustic device (“LRAD”), also known as a 
“sound gun,” to disperse non‐violent protesters, resulting in significant injuries, 
including hearing loss. Defendants moved to dismiss, arguing, in part, that they 
were entitled to qualified immunity because the complaint neither stated a 
Fourteenth Amendment claim nor alleged a violation of clearly established law. 
The district court rejected both arguments, reasoning that LRADs, which can 
cause injuries comparable to those caused by other tools that are capable of 
excessive force, fit within the scope of existing precedents. We AFFIRM.  
                                   _______________ 

             GIDEON O. OLIVER (Michael Decker and Elena L. Cohen, on the brief), 
                   Law Offices of Gideon Orion Oliver, New York, NY, for 
                   Plaintiffs‐Appellees. 
              
             INGRID R. GUSTAFSON (Richard Dearing and Devin Slack, on the brief), 
                   for Zachary W. Carter, Corporation Counsel of the City of 
                   New York, New York, NY, for Defendants‐Appellants. 

             _______________ 

KATZMANN, Chief Judge:  

      This appeal arises out of the New York Police Department’s (“NYPD” or 

“Department”) response to a December 2014 protest in Manhattan. The six 
       
                                          2 
 

individual plaintiffs allege that Lieutenant John Maguire and Officer Mike 

Poletto (“defendants”) violated their Fourteenth Amendment rights by using a 

long‐range acoustic device (“LRAD”), also known as a “sound gun,” to compel 

them and other non‐violent protesters to exit the street. The district court held 

that the plaintiffs adequately alleged an excessive force violation and, accepting 

the allegations as true, that the defendants were not entitled to qualified 

immunity. This case comes to us on an interlocutory appeal from that order.  

      We, like the district court, consider only the factual allegations in the 

complaint and the videos it incorporates. With this limitation, we are compelled 

to affirm the denial of qualified immunity. In a narrow ruling, we hold that 

purposefully using a LRAD in a manner capable of causing serious injury to 

move non‐violent protesters to the sidewalks violates the Fourteenth 

Amendment under clearly established law. At the same time, recognizing that 

the complaint before us provides only the vantage point of the plaintiffs, we 

caution that once both sides present evidence—especially about what the officers 

observed and knew—the defendants may yet be entitled to qualified immunity. 




       
                                          3 
 

                                   BACKGROUND 

I.    Factual History 

      On an interlocutory appeal from the denial of qualified immunity, our 

jurisdiction is limited to deciding whether, based on facts alleged by the plaintiffs 

or stipulated to by the parties, “the immunity defense is established as a matter 

of law.” Salim v. Proulx, 93 F.3d 86, 90 (2d Cir. 1996). For purposes of this appeal, 

the defendants accept as true the allegations set forth in this factual history.  

      A.     LRAD Technology and the NYPD 

      LRADs are acoustic weapons developed for the U.S. military in the wake 

of the deadly terrorist attack on the USS Cole in 2000. “If mounted aboard a Navy 

ship, the device’s loudspeaker could be used to ‘warn off’ boats that came too 

close. If those warnings are ignored, the device could be used to send out sound 

at a dangerously high level . . . to cause pain/hearing damage to try to repel the 

attack.” First Amended Complaint (“FAC”) ¶ 11. This technique, known as “area 

denial,” has been used in both military and crowd control settings. Id. 

      An LRAD can produce louder sound than a traditional amplification 

device, such as a megaphone, and can project over much greater distances. To 

achieve this effect, LRADs concentrate sound into a 30‐ to 45‐degree cone‐shaped 

       
                                           4 
 

beam. They also reshape acoustic energy to produce flatter sound waves that (1) 

reduce dampening as the wave travels and (2) interact with the air to create 

additional frequencies within the wave. Alex Pasternack, The New Sound of Crowd 

Control, Motherboard (Dec. 17, 2014), https://motherboard. 

vice.com/en_us/article/qkve7q/the‐new‐sound‐of‐crowd‐control (last accessed 

Mar. 11, 2018). This can produce volumes of up to 146 decibels. For context, the 

threshold for human discomfort begins between 120 and 140 decibels and the 

National Institute of Health cautions that hearing loss can result from short 

exposure to sounds at or above 110 to 120 decibels.  

      The New York Police Department purchased two Model 3300 LRADs 

before the 2004 Republican National Convention in New York City. Like other 

LRADs, the Model 3300 has two functions. One, it can serve as a “loudspeaker” 

to broadcast police commands over vast distances. And, two, the “area denial” 

function can “propel piercing sound at higher levels . . . than are considered safe 

to human ears.” App. at 85. According to a Department representative speaking 

at the time of the Convention, the LRADs were purchased to direct crowds to 

safety in the event of a calamity. 




       
                                          5 
 

      Following the convention, the NYPD used its LRADs sporadically and, 

then, mainly as loudspeakers. In 2010, the NYPD’s Disorder Control Unit tested 

the Model 3300 at an empty parking lot in the Bronx. Measured from 320 feet 

away, the spoken voice commands registered at 102 decibels and the area denial 

mode at 110 decibels. The Department did not take readings within the 320‐foot 

range, which it described as a “potential danger area.” A report analyzing the 

test results observed that, in the “dangerous range (above 120 decibels), this 

device can cause damage to someone’s hearing and may be painful.” FAC ¶ 11.  

      Shortly thereafter, the NYPD purchased the more portable Model 100X, 

which also has loudspeaker and area denial functions. The 100X’s product sheet 

boasts that it has a maximum volume of 136 decibels at one meter and the 

manufacturer guidelines caution not to use it within 10 to 20 meters of people. A 

diagram on the 100X’s control panel shows a red beam emanating from the front 

of the device and instructs: “DO NOT ENTER WITHIN 10 METERS DURING 

CONTINUOUS OPERATION.” Id. ¶ 25. 

      B.    The Protest

      On December 3, 2014, a Staten Island grand jury declined to indict the 

NYPD officer who placed Eric Garner, an unarmed black man, in a fatal 

       
                                         6 
 

chokehold. The next day, protests arose across the nation. In Manhattan, 

hundreds took to the streets to denounce police brutality. The plaintiffs, many of 

whom are activists and journalists, participated in and documented the protest. 

Over the course of the evening and into the pre‐dawn hours, the demonstrators 

marched across the city, escorted by NYPD officers.  

      Sometime after 1:00 a.m., as the protest crossed through the intersection of 

57th Street and Madison Avenue, officers made several arrests. Videos of the 

scene (which are incorporated into the complaint) show a crowd—cordoned off 

from the arrests by a chain of officers—gathered in a semicircle to observe. 

Unable to proceed through the intersection, cars idled in the street as protesters 

streamed past. Meanwhile, many onlookers inched closer to take photographs 

only to be waved off by officers or told to “get back.” Although some 

demonstrators demanded that the officers “let [the arrestees] go,” none 

interfered with the arrests. Several plaintiffs reported hearing what sounded like 

a glass bottle breaking, but it did not appear to strike or injure anyone.  

      Then, with no warning, NYPD officers discharged pepper spray. Several 

plaintiffs who had been watching the arrests began to flee. Seconds later the wail 

of a high‐pitched alarm began pulsing though the streets. The defendants had 

       
                                           7 
 

activated the LRAD’s area denial function. According to plaintiffs, they had not 

been ordered to disperse and no such order is audible on the video. 

        After several bursts from the alarm tone, Lieutenant Maguire and Officer 

Poletto, both members of the Disorder Control Unit, began broadcasting 

commands. One officer held the briefcase‐sized device in front of him while the 

other trailed behind and spoke into a corded microphone. “[T]his is the New 

York City Police Department. You must not interfere with vehicular traffic. You 

must remain on the sidewalk. If you do interfere with vehicular traffic, you will 

be placed into custody.” Video 1 at 3:23‐3:41. Variants of this refrain, punctuated 

by alarm tones, were repeated for about three minutes as the officers walked the 

length of 57th Street between Madison and Park Avenues. Although many people 

in the LRAD’s path “were already fleeing on the sidewalks,” the officers 

followed close on their heels, sometimes from fewer than ten feet. FAC ¶ 

124.Plaintiffs maintain that the defendants “knew or should have known that the 

use of the LRAD could cause permanent hearing damage and other injury.” Id. ¶ 

130. 

        In the days and weeks following the protest, each plaintiff reported 

physical injuries. Many claimed that they experienced significant ear pain, 

         
                                          8 
 

prolonged migraines, vertigo, and ringing in the ears. Most sought medical 

treatment. One plaintiff “had extreme difficulty with his hearing.” Id. ¶ 370. His 

doctor explained that “the pressure of the extreme level of the noise from the 

LRAD had pushed a bone in his ear inwards, impacting and damaging a nerve in 

his ear.” Id. ¶ 372. His hearing improved after a course of steroidal medication. 

Several plaintiffs allege that they are now afraid to attend protests, which, for 

some, has harmed their professional opportunities as journalists. 

II.   Procedural History 

      In March 2016, the six plaintiffs sued Lieutenant Maguire and Officer 

Poletto, as well as then‐NYPD Commissioner William Bratton and the City of 

New York. They asserted claims under 42 U.S.C. § 1983 premised on violations of 

the First, Fourth, and Fourteenth Amendments, as well as related municipal 

liability and New York state law claims. Defendants moved to dismiss the 

amended complaint, arguing that plaintiffs had failed to state a claim and that 

the officers were entitled to qualified immunity.  

      The motion was granted in part and denied in part. The district court 

found that plaintiffs had adequately pleaded excessive force in violation of the 

Fourteenth Amendment (as well as the related municipal liability claim) and 

       
                                          9 
 

denied defendants qualified immunity. It also permitted the state‐law assault 

and battery claims to proceed, including the claims against the City under a 

theory of respondeat superior. The district court dismissed the other claims, 

including all claims against Commissioner Bratton. 

      On the Fourteenth Amendment claim, the district court reasoned that 

“[t]he use of the [Model 100X] as a projector of powerfully amplified sound is no 

different than other tools in law enforcement’s arsenal that have the potential to 

be used either safely or harmfully,” such as stun grenades. Special App. at 16. As 

to qualified immunity, the district court rejected defendants’ argument that 

amplified noise did not constitute unconstitutional force under existing 

precedent. “[T]here is much case law discussing the need for careful, vicinity‐

specific considerations when using tools like distraction devices,” the court 

explained, and, if the circumstances were as plaintiffs allege, these analogous 

cases would have informed the officers of the illegality of their actions. Id. at 21. 

      Lieutenant Maguire and Officer Poletto timely filed this interlocutory 

appeal.  




       
                                          10 
 

                                      DISCUSSION 


I.    Appellate Jurisdiction and Standard of Review 

      The sole issue on appeal is whether defendants are entitled to qualified 

immunity on the Fourteenth Amendment claim. Ordinarily a district court order 

denying a motion to dismiss is not appealable. See 28 U.S.C. § 1291. Yet the 

Supreme Court has “repeatedly . . . stressed the importance of resolving 

immunity questions at the earliest possible stage in litigation.” Hunter v. Bryant, 

502 U.S. 224, 227 (1991) (per curiam). This is because qualified immunity 

represents not simply a bar on liability but also an “entitlement not to stand trial 

or face the burdens of litigation.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). 

Accordingly, denying qualified immunity “conclusively determines that the 

defendant[s] must bear the burdens of discovery; is conceptually distinct from 

the merits of the plaintiff[s’] claim; and would prove effectively unreviewable on 

an appeal from a final judgment.” Ashcroft v. Iqbal, 556 U.S. 662, 672 (2009) 

(internal quotation marks and brackets omitted). It follows that, “[p]rovided it 

turns on an issue of law,” the district court’s denial of qualified immunity is a 

final reviewable order. Id. (internal quotation marks omitted). 




       
                                           11 
 

      “Of course, [by] presenting [their] immunity defense on a Rule 12(b)(6) 

motion instead of a motion for summary judgment[, the defendants] must accept 

the more stringent standard applicable to this procedural route.” McKenna v. 

Wright, 386 F.3d 432, 436 (2d Cir. 2004). Briefly summarized, we accept the 

complaint’s factual allegations as true and draw all reasonable inferences in the 

plaintiffs’ favor, including both those that support the claim and “those that 

defeat the immunity defense.” Id. This standard represents a “formidable 

hurdle.” Id. at 434. Because the facts are undisputed, our review is de novo. 

Johnson v. Newburgh Enlarged Sch. Dist., 239 F.3d 246, 250 (2d Cir. 2001). 

II.   Qualified Immunity 

      Assured of our jurisdiction, we turn to the merits. Section 1983 establishes 

a private right of action for money damages against state officials, acting “under 

color” of law, who violate a constitutional or statutory right. 42 U.S.C. § 1983. 

This “deter[s] governmental abuse and remed[ies] unlawful governmental 

transgressions.” Newburgh, 239 F.3d at 250. At the same time, “permitting 

damages suits against government officials can entail substantial social costs, 

including the risk that fear of personal monetary liability and harassing litigation 

will unduly inhibit officials in the discharge of their duties.” Anderson v. 

       
                                          12 
 

Creighton, 483 U.S. 635, 638 (1987). To balance the need for accountability and the 

potential chilling effect, “the Supreme Court established qualified immunity as 

an affirmative defense to § 1983 claims.” Newburgh, 239 F.3d at 250. This defense 

is designed to “reduce[] the general costs of subjecting officials to the risks of 

trial” by immunizing them from monetary liability “based on unsettled rights.” 

Connell v. Signoracci, 153 F.3d 74, 79 (2d Cir. 1998) (internal quotation marks 

omitted).  

      Officers are entitled to qualified immunity “unless a plaintiff pleads facts 

showing (1) that the official violated a statutory or constitutional right, and (2) 

that the right was ‘clearly established’ at the time of the challenged conduct.” 

Ashcroft v. al‐Kidd, 563 U.S. 731, 735 (2011) (quoting Harlow v. Fitzgerald, 457 U.S. 

800, 818 (1982)). Failure to establish either prong would resolve this case and we 

may “exercise [our] sound discretion in deciding which . . . should be addressed 

first.” Pearson v. Callahan, 555 U.S. 223, 236 (2009). Like the district court, we 

begin with the first prong. 

      A.      Fourteenth Amendment Violation 

      The right not to be subject to excessive force, perhaps most commonly 

associated with the Fourth and Eighth Amendments, can also arise under the 

       
                                           13 
 

Fourteenth. See Graham v. Connor, 490 U.S. 386, 394 (1989); Hemphill v. Schott, 141 

F.3d 412, 418 (2d Cir. 1998). This is because “[t]he touchstone of due process,” 

which “is protection of the individual against arbitrary action of government,” 

Wolff v. McDonnell, 418 U.S. 539, 558 (1974), bars “the exercise of power without 

any reasonable justification in the service of a legitimate governmental 

objective,” Cty. of Sacramento v. Lewis, 523 U.S. 833, 846 (1998). When the 

government action is executive, rather than legislative, the Supreme Court has 

cautioned that “only the most egregious official conduct can be said to be 

arbitrary in the constitutional sense.” Lewis, 523 U.S. at 846 (internal quotation 

marks omitted). This standard is most readily satisfied when conduct is 

“intended to injure in some way unjustifiable by any government interest.” Id. at 

849. 

        While the parties agree that the Fourteenth Amendment establishes a right 

against excessive force, they disagree about the relevant test. Defendants 

maintain that the proper inquiry is whether the conduct shocks the conscience. 

Appellants’ Reply Br. at 11. They argue that this standard includes a subjective 

element—whether the officers behaved “maliciously and sadistically for the very 

purpose of causing harm.” Appellants’ Br. at 33 (quoting Tierney v. Davidson, 133 

         
                                          14 
 

F.3d 189, 196 (2d Cir. 1998)). According to defendants, this standard is “distinct 

from, and more stringent than, objective reasonableness.” Appellants’ Reply Br. 

at 11. Plaintiffs counter that conduct shocks the conscience when the use of force 

was both “objectively unreasonable” and “intentional, as opposed to negligent.” 

Appellees’ Br. at 33. In addressing this disagreement, we apply the law as it 

exists at the time of decision. See Whitney v. Empire Blue Cross & Blue Shield, 106 

F.3d 475, 477 (2d Cir. 1997) (per curiam). 

      Defendants are correct that many cases describe the test for excessive force 

under the Fourteenth Amendment with the shorthand “shocks the conscience.” 

See, e.g., Rochin v. California, 342 U.S. 165, 172 (1952). For many years, courts have 

understood this standard to be distinct from the Fourth Amendment’s 

prohibition against “unreasonable” government action. See Lewis, 523 U.S. at 842–

43. As recognized in Graham, this distinction reflects the varied sources of 

excessive force claims. 490 U.S. at 393–94. Arrestees may invoke the Fourth 

Amendment’s prohibition against “unreasonable” seizures. U.S. Const. amend. 

IV. Those incarcerated for a criminal conviction draw on the Eighth 

Amendment’s ban on “cruel and unusual punishments.” U.S. Const. amend. 




       
                                          15 
 

VIII. Meanwhile, pretrial detainees and non‐incarcerated persons rely on the 

constitutional guarantee of “due process.” U.S. Const. amends. V, XIV.  

      In Johnson v. Glick, this Court identified four illustrative factors for 

assessing whether conduct, in the words of Rochin, “shocks the conscience.” 481 

F.2d 1028, 1033 (2d Cir. 1973) (Friendly, J.) (quoting Rochin, 342 U.S. at 172). The 

factors are: “the need for the application of force, the relationship between the 

need and the amount of force that was used, the extent of the injury inflicted, and 

whether the force was . . . [inflicted] maliciously or sadistically.” Id. In the 

decades since Glick was decided, these factors have continued to guide our 

Fourteenth Amendment excessive force analysis. See, e.g., Tierney, 133 F.3d at 199. 

But they have never been exhaustive, nor is each factor necessary. See Glick, 481 

F.2d at 1033 (stating only that “a court must look to such factors as . . . “). In 

particular, we have never treated malice or sadism as a requirement for stating 

(or proving) an excessive force claim under a due process theory. Where officials 

lacked “any legitimate government objective and [caused] substantial injury,” we 

have treated malicious or sadistic conduct as presumptively unconstitutional. 

Newburgh, 239 F.3d at 252. But we have also found excessive force under the 

Fourteenth Amendment without ever examining an officer’s subjective intent. 

       
                                           16 
 

See, e.g., Robison v. Via, 821 F.2d 913, 924 (2d Cir. 1987); Bellows v. Dainack, 555 

F.2d 1105, 1106 & n.1 (2d Cir. 1977). 

      In 2015 (after the events at issue in this case) the Supreme Court revisited 

the Fourteenth Amendment standard in Kingsley v. Hendrickson, 135 S. Ct. 2466 

(2015). The question there was whether a pretrial detainee alleging a Fourteenth 

Amendment violation must prove that the officers were subjectively aware that 

the force was excessive, as in the Eighth Amendment context, or merely that the 

force was objectively excessive. 135 S. Ct. at 2470. In resolving this question, the 

Court began by clarifying that excessive force claims involve “two separate state‐

of‐mind questions.” Id. at 2472. The first concerns the official’s “state of mind 

with respect to his physical acts.” Id. Drawing on its decision in Lewis, the Court 

explained that accidental or negligent acts are not subject to Fourteenth 

Amendment liability while those committed purposefully, knowingly, or 

(perhaps) recklessly are. Id.  

      The second mental state, and the one at issue in Kingsley, “concerns the 

defendant’s state of mind with respect to whether his use of force was 

‘excessive.’” Id. On this score, the Supreme Court held that, unlike in the Eighth 

Amendment context, the standard for a pretrial detainee suing under the 

       
                                           17 
 

Fourteenth Amendment is “objective” and merely requires showing that “the 

force purposely or knowingly used against him was objectively unreasonable.” 

Id. at 2472–73. This objective showing can be established through contextual 

factors and the Court identified six non‐exhaustive “considerations.” Id. at 2473. 

These factors included proportionality or, as the Court described it, “the 

relationship between the need for the use of force and the amount of force used.” 

Id. They also included related indicia such as “the extent of the plaintiff’s injury; 

any effort made by the officer to temper or to limit the amount of force; the 

severity of the security problem at issue; the threat reasonably perceived by the 

officer; and whether the plaintiff was actively resisting.” Id.  

      Viewed against the backdrop of this circuit’s Fourteenth Amendment 

jurisprudence, Kingsley offers two important insights. First, the objective 

standard it announced confirms that the subjective mental state referenced in 

Glick and some of this Court’s other precedents is not a necessary showing. 

Second, and more significantly, Kingsley used modified terminology to describe 

the Fourteenth Amendment standard. Although prior excessive force cases spoke 

of whether the official’s conduct “shocks the conscience,” Lewis, 523 U.S. at 846–




       
                                           18 
 

47 (collecting cases), Kingsley asked whether the force was “objectively 

unreasonable,” 135 S. Ct. at 2473. More on this later. 

      Returning to the case at hand, defendants protest that, contrary to 

plaintiffs’ assertion, Kingsley is not the appropriate touchstone for assessing the 

alleged Fourteenth Amendment violation. On defendants’ reading, Kingsley’s 

holding is doubly inapposite because it is limited to pretrial detainees and did 

not abdicate the traditional “shocks the conscience” standard. Both arguments 

are unpersuasive.  

      Defendants’ first—and principal—argument is based on a 

misinterpretation of this Court’s earlier statement that Kingsley “addressed only 

the legally requisite state of mind required for a pretrial detainee’s excessive 

force claims.” Dancy v. McGinley, 843 F.3d 93, 117 (2d Cir. 2016). Defendants 

understand this language as limiting Kingsley to pretrial detainees only. But this 

ignores the context. Dancy involved a Fourth Amendment excessive force claim 

and this Court was distinguishing between principles that applied under the 

Fourteenth Amendment and those that governed under the Fourth. See id. It 

follows that Dancy had no reason to address Kingsleyʹs applicability to non‐

detainees bringing claims under the Fourteenth Amendment. 

       
                                          19 
 

      Moreover, we have not treated the precise factual context at issue in 

Kingsley—a pretrial detainee claiming excessive force—as a limitation on the 

Fourteenth Amendment standard announced therein. In our one case to engage 

closely with Kingsley, we held that its standard applied not just to excessive force 

claims, but also to those alleging deliberate indifference toward pretrial 

detainees. Darnell v. Pineiro, 849 F.3d 17, 33–34 (2d Cir. 2017). In reaching this 

conclusion, the Darnell Court did not apply Kingsley’s language mechanically. 

Instead it looked to the sweep and substance of the Supreme Court’s reasoning. 

We do the same. 

      To begin where Kingsley did, “a pretrial detainee can prevail” by alleging 

“that the challenged governmental action is not rationally related to a legitimate 

governmental objective or that it is excessive in relation to that purpose.” 135 S. 

Ct. at 2473–74. As discussed above, this standard is the essence of all Fourteenth 

Amendment claims, not merely those brought by pretrial detainees. In Lewis, a 

case that involved a non‐detainee, the Supreme Court grounded its analysis in 

the same principle: “the touchstone of due process” is protection from “the 

exercise of power without any reasonable justification in the service of a 

legitimate governmental objective.” 523 U.S. at 845–46 (brackets omitted). What’s 

       
                                          20 
 

more, Kingsley’s reliance on Lewis as the source of the Fourteenth Amendment 

standard belies defendants’ suggestion that claims by non‐detainees are subject 

to a distinct test. See Kingsley, 135 S. Ct. at 2472–73.1  

       The distinction Kingsley drew was not between pretrial detainees and non‐

detainees. Instead, it was between claims brought under the Eighth 

Amendment’s Cruel and Unusual Punishment Clause and those brought under 

the Fourteenth Amendment’s Due Process Clause. 135 S. Ct. at 2475. As the 

Court observed, not only do the two clauses use distinct language, but, “most 

importantly, pretrial detainees (unlike convicted prisoners) cannot be punished 

at all.” Id. (emphasis added). The same is true of non‐detainees, except more so. 

After all, with a non‐detainee the government has not even shown probable 

cause of criminal activity, much less a public safety (or flight) risk warranting 

detention. For this reason, it would be extraordinary to conclude that “pretrial 

detainees . . . cannot be punished at all, much less ‘maliciously and sadistically,’” 

id., while requiring non‐detainees to prove malice and sadism.  


                                                     

       1 Additionally, when the Kingsley defendants argued that Lewis supported a 
subjective intent standard, the Court had an opportunity to distinguish its earlier 
decision as a case limited to non‐detainees. But the Court did no such thing. Instead, it 
explained why that argument misread Lewis’s holding. 135 S. Ct. at 2475. 
        
                                                        21 
 

      Defendants offer no principled justifications to buttress such an 

implausible standard, nor could they. Their argument is contrary to this Court’s 

entire body of non‐detainee cases, which have long applied the standard 

announced in Glick, a pretrial detainee case. See, e.g., Newburgh, 239 F.3d at 251–

52; Tierney, 133 F.3d at 199. And yet, although defendants acknowledge that 

Kingsley represents a new gloss on the pretrial detainee standard, they would 

hold the non‐detained plaintiffs to this Court’s prior articulation of the pretrial 

detainee standard. To state the argument is to reveal its untenability.2 

      Shifting gears, defendants contend that Kingsley did not formally overrule 

the “shocks the conscience” standard. That may be true, but we think it is beside 

the point. This is because defendants’ focus on phrasing reflects an overly 

formalistic view of Fourteenth Amendment law. To repeat, the central inquiry 

has always been whether the government action was rationally related to a 


                                                    

      2  Defendants, moreover, point to no case in our Circuit dealing with non‐
detainees—before or after Kingsley—that treated proof of subjective intent as a 
necessary precondition for a successful Fourteenth Amendment excessive force claim. 
Thus, even if they could convince us that Kingsley should be cabined to pretrial 
detainees (which they cannot), this would not require us to dismiss an excessive force 
claim absent an allegation of malice or sadism. Kingsley made explicit what we have 
long taken for granted: a government actor’s use of force violates due process when it is 
objectively excessive.  
       
                                                       22 
 

legitimate government objective. Lewis, 523 U.S. at 846. Although the Supreme 

Court has “spoken of the cognizable level of executive abuse of power as that 

which shocks the conscience,” this merely showed that the “due process 

guarantee does not . . . impos[e] liability whenever someone cloaked with state 

authority causes harm.” Id. at 846, 848. Instead, “the Due Process Clause is 

violated by executive action only when it can properly be characterized as 

arbitrary, or conscience shocking, in a constitutional sense.” Id. at 847 (internal 

quotation marks omitted).  

      As the Supreme Court has observed, “the measure of what is conscience 

shocking is no calibrated yard stick”; it merely “point[s] the way.” Id. (internal 

quotation marks omitted). Mindful of this indefiniteness, Kingsley is best read as 

elaborating on this standard, not abandoning it. Kingsley held that excessiveness 

is measured objectively and then identified various considerations that inform 

the ultimate Fourteenth Amendment inquiry: whether the governmental action 

was rationally related to a legitimate governmental objective. 135 S. Ct. at 2473 

(considering such things as the “relationship between the need for the use of 




       
                                          23 
 

force and the amount of force used”).3 To put a finer point on it, Kingsley teaches 

that purposeful, knowing or (perhaps) reckless action that uses an objectively 

unreasonable degree of force is conscience shocking.4  

       Although we now hold that Kingsley provides the appropriate standard for 

all excessive force claims brought under the Fourteenth Amendment, it bears 

emphasizing that this new formulation is but a modest refinement of Glick’s four‐

factor test, on which this Court has long relied. The first three factors identified 

in Glick—the need for force, the relationship between the need and the degree of 

force used, and the extent of the injury, 481 F.2d at 1033—parallel the six non‐

exhaustive factors identified in Kingsley. Consider Glick’s first factor, the need to 

use force. Kingsley effectively disaggregates this into three considerations that all 

bear on whether force was necessary. 135 S. Ct. at 2473 (encouraging courts to 

consider “the severity of the security problem,” the threat perceived, and 


                                                     

       3 Framed in these terms, defendants cannot seriously dispute Kingsley’s logic. 
After all, their own brief acknowledges that, “[i]t is where officials take injurious action 
with no apparent government interest that this Court has found their conduct conscience‐
shocking.” Appellant’s Br. at 39 (emphasis added). 
       4 One might argue that this conclusion is in tension with Dancy’s observation that 

“Fourth Amendment claims are tied to reasonableness, which is considerably less 
demanding” than the Due Process Clause. 843 F.3d at 117. But, once again, because 
Dancy focused on the intent standard under the Fourth Amendment, it did not purport 
        
                                                        24 
 

“whether the plaintiff was actively resisting”). As for Glick’s next two factors—

“the relationship between the need and the amount of force that was used” and 

“the extent of injury inflicted,”481 F.2d at 1033—these are explicitly incorporated 

into Kingsley. See 135 S. Ct. at 2473 (highlighting “the relationship between the 

need for the use of force and the amount of force used” and “the extent of the 

plaintiff’s injury”). 

       Turning to the fourth Glick factor, whether the force was applied 

“maliciously and sadistically for the very purpose of causing harm,” 481 F.2d at 

1033, Kingsley explained that this is not a “necessary condition for liability,” 135 

S. Ct. at 2476 (emphasis omitted). Instead it is simply one consideration “that 

might help show that the use of force was excessive.” Id. (emphasis added). This 

interpretation is consistent with our own precedents, which have repeatedly 

assessed excessive force claims without looking to subjective intent. See, e.g., 

Robison, 821 F.2d at 924 (holding that the assertion that officers “yanked [a 

woman] out [of her car], threw her up against the fender, and twisted her arm 

behind her back” was enough to prevent summary dismissal of an excessive 

force claim (internal quotation marks omitted)); Bellows, 555 F.2d at 1106 & n.1 

                                                                                                                                                         

       
to address how Kingsley affected cases brought under the Due Process Clause.  
                                                                   25 
 

(concluding that plaintiff stated an excessive force claim based solely on the 

injuries and absence of a legitimate government interest). 

      Applying Kingsley’s analysis to the allegations at hand, we conclude that 

the plaintiffs’ complaint states a Fourteenth Amendment violation. First, 

consider the need for force. Under plaintiffs’ account, which we must accept as 

true, the security threat posed by the protest was low. The video footage 

confirms that the demonstrators were non‐violent and there was a robust police 

presence monitoring the crowd. Although someone may have thrown a glass 

bottle, this appears to have been an isolated and victimless incident. None of the 

onlookers filming and photographing the arrests interfered and additional 

officers were on scene to keep protesters at bay. The most significant problem 

confronting law enforcement appears to have been traffic disruption caused by 

protesters walking in the street. However, while mixing cars and pedestrians 

might have presented a hazard, this is the sort of public safety risk common to 

large public demonstrations, not necessarily an imminent threat warranting a 

significant use of force. In short, on the facts alleged, the “severity of the security 

problem” was minimal and the “threat reasonably perceived by the officers” was 

negligible. Kingsley, 135 S. Ct. at 2473.  

       
                                              26 
 

      In addition, there is no indication that plaintiffs were “actively resisting.” 

Id. Quite the opposite: the complaint alleges that once the police began ordering 

people to move to the sidewalks the plaintiffs promptly complied. (One plaintiff 

admits that he briefly stepped off the curb while yelling a critical comment at the 

police. But this was, as most, de minimis resistance.) 

      Turning to proportionality, the disparity between the threat posed by the 

protest and the degree of force is stark.  The Department’s 2010 report describes 

the purpose of an earlier LRAD model’s area denial function as “send[ing] out 

sound at a dangerously high level [to cause] attackers to turn away, or at least, to 

cause pain/hearing damage to try to repel [an] attack.” App. at 85 (emphases 

added). The control panel on the Model 100X that was used here warned 

operators in capital letters that entering within 10 meters of the device during 

operation was dangerous. See FAC ¶ 25. The device’s product sheet likewise 

listed the LRAD’s maximum volume as 136 decibels at one meter, well above the 

120 decibels threshold where pain begins and just short of the 140 decibels at 

which the report advised that “[s]hort term exposure can cause permanent 

damage.” App. at 86. Exposure to this dangerous volume (which we must 

assume from the pleadings) is a severe consequence for blocking traffic.

       
                                          27 
 

      The injuries alleged by the plaintiffs (another Kingsley consideration, see 

135 S. Ct. at 2473) are consistent with the report’s projections. They endured 

auditory pain, migraines, tinnitus, and hearing loss, of varying degrees and 

duration. Several plaintiffs claimed that they still had periodic tinnitus as of the 

complaint’s filing (a year and a half after the protest) and at least one plaintiff 

said that he experienced constant ringing. Another suffered nerve damage and 

hearing loss that required medical treatment. These impairments fit comfortably 

on the spectrum of injuries that this Court has found sufficient to state a 

Fourteenth Amendment violation. See, e.g., Newburgh, 239 F.3d at 252 (holding 

that “head trauma, lacerations, and bruising” constitute a “substantial physical 

injury”); Robison, 821 F.2d at 924 (denying qualified immunity for a Fourteenth 

Amendment violation when officers caused bruises that lasted “a couple 

weeks”). 

      Kingsley also asks whether the officers tried to “temper or to limit the 

amount of force.” 135 S. Ct. at 2473. Nothing in the complaint suggests that they 

did. There was no audible dispersal warning before the defendants activated the 

area denial function, nor any other visible attempt to move protesters out of the 

street. Looking at the force itself, the plaintiffs allege that the officers used the 

       
                                            28 
 

LRAD at close range while “pointing it” at the demonstrators. FAC ¶ 229. In 

addition, the alleged injuries support an inference that the LRAD was set to an 

extremely high decibel‐level. 

      Pulling these threads together, plaintiffs’ allegations indicate that the 

officers’ use of the LRAD’s area denial function was disproportionate to the 

limited security risk posed by the non‐violent protest and caused substantial 

physical injuries. Or, stated somewhat differently, the defendants’ use of a device 

capable of causing pain and hearing loss was an “exercise of power without any 

reasonable justification in the service of a legitimate government objective.” 

Lewis, 523 U.S. at 846. Because defendants have chosen to appeal the denial of a 

motion to dismiss, we are compelled to accept the allegations as true and must 

therefore conclude that the complaint adequately states a Fourteenth 

Amendment claim. 

      B.     Clearly Established Law 

      The remaining question is whether the constitutional right at issue was 

“clearly established at the time of the challenged conduct.” al‐Kidd, 563 U.S. at 

735 (internal quotation marks omitted). This inquiry “ensure[s] that the official 

being sued had fair warning that his or her actions were unlawful.” Terebesi v. 

       
                                         29 
 

Torreso, 764 F.3d 217, 230 (2d Cir. 2014) (internal quotation marks omitted). And, 

because officers cannot have fair warning of rights that are not yet established, 

we look to precedent in existence at the time of the events. See Anderson, 483 U.S. 

at 639. Here, this means that, for purposes of “clearly established law,” we apply 

the Fourteenth Amendment analysis from Glick, not the Supreme Court’s 2015 

decision in Kingsley. 

      We begin with the delicate task of defining the right at issue. In doing so, 

we must be mindful that, on the one hand, “[c]haracterizing the right too 

narrowly to the facts of the case might permit government actors to escape 

personal liability.” Newburgh, 239 F.3d at 251. On the other hand, defining clearly 

established law at too high a level of generality “avoids the crucial question 

whether the official acted reasonably in the particular circumstances that he or 

she faced.” Plumhoff v. Rickard, 134 S. Ct. 2012, 2023 (2014).  

      Here, defendants’ frame the question as “whether the officers violated the 

Fourteenth Amendment by using the LRAD 100X to aid in moving protesters to 

the sidewalks after the protest became obstructive and potentially violent.” 

Appellants’ Br. at 28. This framing puts not one but two thumbs on the scale in 

favor of defendants. First, it focuses on the officers’ professed objective—moving 

       
                                           30 
 

protesters onto the sidewalk—while ignoring the degree of force that the officers 

allegedly used. Second, it recasts the protest as “violent,” a characterization that, 

based on plaintiffs’ allegations and the scene captured in the videos, is at best 

arguable. See, e.g., id. at 34 (describing a “large crowd of hostile demonstrators—

who greatly outnumbered and had surrounded the officers, were becoming 

violent, and were obstructing traffic”). Perhaps this is an inference that a 

factfinder might ultimately make, but at this stage we must draw all inferences in 

favor of the plaintiffs, not the defendants.  

      Defining the Fourteenth Amendment right according to the “particular 

circumstances” requires attention to the precipitating events, the government 

interest at issue, the degree of force used, and the reasonably anticipated 

consequences of the government action. To illustrate, consider the Supreme 

Court’s analysis in Plumhoff. The Court began with the context, a “lengthy, high‐

speed pursuit” that “posed a danger both to the officers involved and to any 

civilians who happened to be nearby.” 134 S. Ct. at 2023. The officers’ objective 

was to “protect those whom [the suspect’s] flight might endanger.” Id. After the 

suspect crashed and then tried to speed away, several officers fired a collective 15 

shots. Id. at 2024. It was undisputed that this was “deadly force.” Id. at 2021, 

       
                                           31 
 

2022, 2024. Weaving all these circumstances together, the Court addressed 

whether it was clearly established in 2004 that a suspect who leads a long and 

dangerous car chase has a right not to be subjected to deadly force used to 

protect public safety. Id. at 2023–24. The Court held that he did not. Id. Following 

this template, and accepting the facts alleged by the plaintiffs, the question here 

is whether, in 2014, non‐violent protesters and onlookers, who officers had not 

ordered to disperse, had a right not to be subjected to pain and serious injury 

that was inflicted to move them onto the sidewalks.  

      Preliminarily, we address whether this conduct alleges a Fourteenth 

Amendment violation under the legal standard applicable in 2014. Although our 

earlier discussion drew on Kingsley, the result is the same under Glick’s parallel 

factors. To repeat, this Court’s longstanding test for excessive force claims 

teaches that force must be necessary and proportionate to the circumstances. See 

Glick, 481 F.2d at 1033; see also Newburgh, 239 F.3d at 253 (“[W]hether force is 

excessive depends as much upon the need for force as the amount of force 

used.”). Here, on the allegations that we must accept as true, the problem posed 

by protesters in the street did not justify the use of force, much less force capable 

of causing serious injury, such as hearing loss.  

       
                                          32 
 

      The most significant difference between the Kingsley factors applied above 

and Glick is, of course, the latter’s inquiry into “whether force was applied in a 

good faith effort to maintain or restore discipline or maliciously and sadistically 

for the very purpose of causing harm.” Glick, 481 F.2d at 1033. But, as our prior 

cases show, this evidence has never been necessary for a Fourteenth Amendment 

excessive force claim. See, e.g., Robison, 821 F.2d at 924; Bellows, 555 F.2d at 1106 & 

n.1. And, when parties choose to present evidence on this point, they can 

establish subjective intent through circumstantial evidence. See Blue v. Koren, 72 

F.3d 1075, 1084 (2d Cir. 1995). Although the plaintiffs need not allege facts 

showing that defendants subjectively intended to use excessive force, we 

conclude that, given the gross disparity between the need for force and the level 

of pain and injury inflicted, the plaintiffs have sufficiently alleged that the 

officers behaved “maliciously and sadistically.” See Newburgh, 239 F.3d at 252 

(concluding that the fourth Glick factor was satisfied where the force used “far 

surpassed anything that could reasonably be characterized as serving legitimate 

government ends”). 

      The remaining question is whether the right was clearly established. 

Would reasonable officers have known that subjecting non‐violent protesters to 

       
                                           33 
 

pain and serious injury simply to move them onto the sidewalks violated the 

Fourteenth Amendment? Defendants insist that the circumstances before them 

were too dissimilar from then‐existing precedents to provide this notice.  They 

raise two principal arguments. Neither withstands scrutiny. 

      First, the defendants deny that it was clearly established in December 2014 

that using force in a crowd control context violates due process. In their view, 

because this Court has not applied “substantive due process principles to crowd 

control,” the officers lacked notice that the right against excessive force applies to 

non‐violent protesters. Appellants’ Br. at 37. But that is like saying police officers 

who run over people crossing the street illegally can claim immunity simply 

because we have never addressed a Fourteenth Amendment claim involving 

jaywalkers. This would convert the fair notice requirement into a presumption 

against the existence of basic constitutional rights. Qualified immunity doctrine 

is not so stingy. In fact, we rebuffed a nearly identical argument in Newburgh. 

There, a teacher who brutally assaulted a student insisted that he was entitled to 

qualified immunity because the right to be free from excessive force had not been 

“applied to the educational setting.” 239 F.3d at 253. Unpersuaded, we declined 




       
                                          34 
 

to adopt such a piecemeal view of Fourteenth Amendment protections. Id. We 

see no reason to take a different tack here.  

      Were this not enough, a wealth of cases inform government officials that 

protesters enjoy robust constitutional protections. “[O]ur constitutional 

command of free speech and assembly is basic and fundamental and 

encompasses peaceful social protest, so important to the preservation of the 

freedoms treasured in a democratic society.” Cox v. Louisiana, 379 U.S. 559, 574 

(1965); see also Jones v. Parmley, 465 F.3d 46, 56 (2d Cir. 2006) (“[T]he First 

Amendment protects political demonstrations and protests . . . .”); Belknap v. 

Leary, 427 F.2d 496, 499 (2d Cir. 1970) (Friendly, J.) (recognizing a 

“First Amendment right[] to protest peaceably against the war— or anything 

else”). Against this backdrop, it would be passing strange to presume that 

protesters exercising a foundational constitutional right have weaker substantive 

due process rights than citizens in other contexts.  

      To be sure, government officials may stop or disperse a protest when faced 

with an “immediate threat to public safety, peace, or order,” including 

“interference with traffic upon the public streets.” Parmley, 465 F.3d at 57 

(quoting Cantwell v. Connecticut, 310 U.S. 296, 308 (1940)). But this authority is not 

       
                                           35 
 

without limits. Among other things, officials have an obligation, “absent 

imminent harm,” to inform demonstrators that they must disperse, id. at 60, and 

may not use unreasonable force, id. at 63. In short, our cases amply establish that 

protesters enjoy robust constitutional protection, protection of which reasonable 

law enforcement officers are well aware. 

      In spite of this precedent, defendants, drawing on distinguishable out‐of‐

circuit authority, would have us believe that courts generally conclude that “use 

of force in a crowd control context [does] not violate substantive due process.” 

Appellants’ Br. at 37 n.12. Hardly. Our sister circuits and district courts in this 

Circuit have routinely applied excessive force principles to crowd control 

situations.  See, e.g., Nelson v. City of Davis, 685 F.3d 867, 882–83 (9th Cir. 2012); 

Buck v. City of Albuquerque, 549 F.3d 1269, 1289–90 (10th Cir. 2008); Asociacion de 

Periodistas de Puerto Rico v. Mueller, 529 F.3d 52, 59–62 (1st Cir. 2008); Darrah v. 

City of Oak Park, 255 F.3d 301, 306–08 (6th Cir. 2001); Duran v. Sirgedas, 240 F. 

App’x 104, 112–13 (7th Cir. 2007) (summary order); Piper v. City of Elmira, 12 F. 

Supp. 3d 577, 589–96 (W.D.N.Y. 2014). Training our focus on controlling 

authority, we see that this Court has repeatedly emphasized that officers 

engaging with protesters must comply with the same principles of 

       
                                            36 
 

proportionality attendant to any other use of force. See Parmley, 465 F.3d at 53, 63; 

Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 119, 123‐24 (2d Cir. 2004). A 

brief summary of these cases is instructive. 

      In Parmley we refused to condone officers’ assault on protesters who 

distributed flyers on a public highway. See 465 F.3d at 52. The record showed 

that several dozen protesters had gathered on private property for a lawful 

demonstration. Id. At some point, a contingent walked to a nearby highway to 

distribute fliers to passing cars. Id. After the protesters left the highway, a large 

group of officers stormed onto the private property without “order[ing] the 

protesters to disperse or provid[ing] them with any warning or justification for 

their actions.” Id. at 53. They went on to assault non‐violent, compliant 

protesters, “beating them with . . . riot batons, dragging them by their hair and 

kicking them.” Id. Failing to discern a legitimate justification for this violent 

response, we readily concluded that that the officers’ motion for summary 

judgment based on qualified immunity was properly denied. Id. at 63. 

      We have also warned officers against gratuitously employing “pain 

compliance techniques,” such as bending protesters’ wrists, thumbs, and fingers 

backwards. Amnesty Am., 361 F.3d at 119, 123–24. Reasoning that the pain 

       
                                           37 
 

associated with these techniques was “comparable [to] amounts of force” that we 

considered unreasonable when “used during the arrest of a nonviolent suspect,” 

we concluded that a reasonable factfinder could decide that the force was 

excessive. Id. at 124. We elaborated that liability would turn on whether a jury 

found either that such techniques were a proportionate response to protesters 

purposefully making themselves difficult to arrest or that “the officers 

gratuitously inflicted pain in a manner that was not a reasonable response to the 

circumstances.” Id. Gratuitous infliction of a pain compliance technique—the 

strategy behind the LRAD’s area denial function—is exactly what the current 

plaintiffs allege. 

       Both Parmley and Amnesty America gave the defendants fair warning that 

the prohibition on excessive force applies to protesters. This is true even though 

both those cases arose under the Fourth Amendment. See Poe v. Leonard, 282 F.3d 

123, 137 (2d Cir. 2002) (“Although the Fourth Amendment cases are not on all 

fours with [plaintiff’s] claim under the Fourteenth Amendment, they are 

instructive . . . .”).5 After all, there is no intuitive reason to think a recalcitrant 

                                                     

        Defendants’ reply brief argues that Fourth Amendment cases “cannot establish 
       5

the law for Fourteenth Amendment purposes.” Appellants’ Reply Br. at 22. This 
        
                                                        38 
 

protester who is being arrested has more robust rights than a compliant protester 

who is not. Thus, we see no merit in defendants’ argument that they lacked 

notice of the substantive due process rights of protesters.  

      Shifting attention from the protesters to the technology at issue, 

defendants’ second argument is that, at the time of the events, the Fourteenth 

Amendment did not apply to LRADs. This argument has two parts: First, 

defendants contend that the officers cannot be liable because no decision from 

this Court or the Supreme Court “held or clearly foreshadowed that it would be 

unconstitutional to use an acoustic device under any circumstances,” much less 

“under circumstances like those faced by the officers.” Appellants’ Br. at 19, 36–

37 (emphasis omitted). Second, defendants insist that, because LRADs 

“function[] solely by sound,” which is not an “instrument[] of force,” a 

reasonable officer would not think that the Fourteenth Amendment applied. Id. 

at 23; see also id. at 35. We disagree on both fronts.  


                                                                                                                                                        

argument is inconsistent with the practice of the Supreme Court and this Circuit, both 
of which cross‐pollinate between Fourth, Eighth, and Fourteenth Amendment contexts. 
See, e.g., Graham, 490 U.S. at 396 (relying on language from Glick, a Fourteenth 
Amendment case, to explain Fourth Amendment constraints); Hudson v. McMillian, 503 
U.S. 1, 9 (1992) (drawing on Glick in the Eighth Amendment context); Medeiros v. 
O’Connell, 150 F.3d 164, 170 (2d Cir. 1998) (analyzing Eighth Amendment case law to 
       
                                                                  39 
 

      Defendants’ first argument echoes a common refrain in qualified 

immunity cases—“pointing to the absence of prior case law concerning the 

precise weapon, method, or technology employed by the police.” Terebesi, 764 

F.3d at 237 n.20. But novel technology, without more, does not entitle an officer 

to qualified immunity. See Hope v. Pelzer, 536 U.S. 730, 731 (2002) (“[O]fficials can 

be on notice that their conduct violates established law even in novel factual 

situations.”). In our first encounter with stun grenades, we concluded that, 

although neither this Court nor the Supreme Court had addressed that particular 

technology, “the Fourth Amendment principles governing police use of force 

apply with obvious clarity[] to the unreasonable deployment of an explosive 

device in the home.” Terebesi, 764 F.3d. at 237 (internal quotation marks and 

citation omitted). Drawing on a decision from the Ninth Circuit, we declared, 

“[a]n officer is not entitled to qualified immunity” for lack of notice “every time a 

novel method is used to inflict injury.” Id. (quoting Mendoza v. Block, 27 F.3d 

1357, 1362 (9th Cir. 1994)). Instead, we instructed that “[s]ome measure of 

abstraction and common sense is required with respect to police methods and 

weapons.” Id. at 237 n.20. To drive the point home, we listed a series of 

                                                                                                                                                        

        
define a Fourteenth Amendment right).  
                                                                  40 
 

innovative non‐lethal weapons to which officers should apply common sense, 

including “sound guns” or “acoustical weaponry.” Id. Given our call for common 

sense in the face of new technology, defendants cannot credibly complain they 

lacked notice that the proscription on excessive force applied to acoustic devices.  

       As to whether LRADs are instruments of force, defendants go astray by 

focusing on the mode of delivery rather than the physical effect. Under this 

Court’s precedent, a device that has “incapacitating and painful effects” when 

used on a person is considered an instrument of force. Tracy v. Freshwater, 623 

F.3d 90, 98 (2d Cir. 2010). Applying this standard, we have held that pepper 

spray, which employs chemical reactions rather than kinetic energy, “constitutes 

a significant degree of force.” Id.6 Drawing on well‐established principles, we 

added that because “gratuitous force is unreasonable and therefore excessive[,] 

. . . we presume that no reasonable officer could have believed that he was 


                                                     

       6 Defendants claim that an LRAD differs from pepper spray because “it includes 
a highly effective loudspeaker mode that can help avoid the need for measures 
historically regarded as force.” Appellants’ Br. at 23. This is effectively an argument that 
LRAD’s are dual‐use devices capable of both exerting dangerous force and serving 
valuable, non‐forceful functions. But the same is true of a riot stick, which can both 
bludgeon and direct traffic. Rather than absolving the riot stick from scrutiny, this dual 
functionality is all the more reason to focus on the particular action and ensuing effect, 
not the device itself. 
        
                                                        41 
 

entitled to use pepper spray gratuitously against a restrained and unresisting 

arrestee.” Id. at 99 n.5. In support, we relied on a First Circuit case concluding 

that unprovoked use of pepper spray against members of a nonthreatening 

crowd was excessive, an indication that this sort of gratuitous force against 

crowds is verboten. Id. (citing Asociacion de Periodistas, 529 F.3d at 60–62).  

      In Terebesi, to add just one more example, we followed the same approach. 

There, the officers urged that they were immune because no precedent 

established that the right against excessive force applied to stun grenades. 764 

F.3d at 236. But we rejected that argument. Emphasizing the dangerous effects of 

these devices, which “cause[] fires, burns, and other injuries,” we held that “a 

reasonable officer would [not] think it was constitutional to use these devices in 

routine searches.” Id. at 236, 238. 

      We reach the same conclusion here. Even though sound waves are a novel 

method for deploying force, the effect of an LRAD’s area denial function is 

familiar: pain and incapacitation. See Tracy, 623 F.3d at 98. In fact, this is what the 

LRAD was designed for. As explained in the NYPD’s own report, the purpose of 

the area denial function is to “cause pain/hearing damage” that repels those in its 

path. App. at 85. Using common sense, any reasonable officer with knowledge of 

       
                                           42 
 

the LRAD’s operations would understand that the area denial function 

represents a “significant degree of force.” See Tracy, 623 F.3d at 98. 

      To recap, assuming the truthfulness of the allegations in the complaint, 

and drawing all reasonable inferences in plaintiffs’ favor, the defendants knew or 

should have known that the area denial function could cause serious injury. 

When engaging with non‐violent protesters who had not been ordered to 

disperse, no reasonable officer would have believed that the use of such 

dangerous force was a permissible means of moving protesters to the sidewalks. 

Whatever legitimate interest the officers had in clearing the street, the use of 

sound capable of causing pain and hearing loss in the manner alleged in the 

complaint was not rationally related to this end. We therefore conclude that the 

district court properly denied the defendants’ motion to dismiss based on 

qualified immunity. 

                                         * * *  

      Our decision regarding the defendants’ use of the LRAD is a narrow one. 

We do not hold that the Fourteenth Amendment bars law enforcement from 

using LRADs. To the contrary, we are confident that, in appropriate 

circumstances, following careful study and proper training, LRADs can be a 

       
                                          43 
 

valuable tool for law enforcement. Their usefulness as a long‐range 

communications device is plain. We also think that, under certain conditions, an 

LRAD that is properly calibrated might be a lawful means of ordering (or 

perhaps even compelling) protesters to disperse. We merely hold (1) that, on the 

allegations before us, which we must accept as true, the plaintiffs have stated a 

Fourteenth Amendment excessive force claim and (2) that purposefully using the 

LRAD in a manner capable of causing serious injury to move non‐violent 

protesters to the sidewalks violated law that was clearly established as of 2014.  

      We are also mindful that the complaint before us is just one side of the 

story, told from the perspective of the plaintiffs. But courts and juries must assess 

excessive force claims from “the perspective of a reasonable officer on the scene, 

including what the officer knew at the time, not with the 20/20 vision of 

hindsight.” Kingsley, 135 S. Ct. at 2473. It follows that, once the allegations are 

tested by evidence, particularly evidence about what the officers saw and knew, 

the defendants may yet be entitled to qualified immunity.  

      We can envision various factual showings that would change the calculus. 

One key variable is the state of unrest at the protest. The evidence may show that 

the defendants observed a more violent scene than is portrayed in the complaint 

       
                                           44 
 

and incorporated videos. Another key consideration is how the LRAD was used, 

most notably the volume of the device and its proximity to protesters and 

passersby. And, third, as Kingsley acknowledges, much hinges on what the 

defendants knew. Perhaps the defendants had not seen the report on the Model 

3300 and lacked knowledge of the LRAD’s harmful effects. The complaint alleges 

that the NYPD “has not properly trained its officers” on LRAD use and 

acknowledges that Department’s use of force protocols “do not account for 

LRAD use.” FAC ¶¶ 98, 412. So perhaps the defendants had received training 

but reasonably believed that they were not using the device in an unsafe or 

gratuitous manner. Any one of these non‐exhaustive factors could warrant a 

reappraisal of qualified immunity.   

      Finally, we emphasize that when viewing the evidence from the 

perspective of a reasonable officer a factfinder must afford “ample room for 

mistaken judgments.” Malley v. Briggs, 475 U.S. 335, 343 (1986). This is 

particularly true where officers “have obligations that tend to tug against each 

other.” Lewis, 523 U.S. at 853.  

             Their  duty  is  to  restore  and  maintain  lawful  order, 
             while not exacerbating disorder more than necessary to 
             do their jobs. They are supposed to act decisively and to 

       
                                         45 
 

             show restraint at the same moment, and their decisions 
             have  to  be  made  in  haste,  under  pressure,  and 
             frequently without the luxury of a second chance. 
         
Id. (internal quotation marks omitted). It follows that a jury or a court viewing 

events from the defendants’ perspective must consider not just what the officers 

saw and knew, but also the rapidly evolving, uncertain, and tense circumstances 

in which they acted. We trust that discovery will provide fuller insight into this 

perspective.  

                                   CONCLUSION 

      For the foregoing reasons, we AFFIRM the district court’s order insofar as 

it denied defendants qualified immunity for the Fourteenth Amendment claim. 

This case is REMANDED for further proceedings. 




       
                                         46